COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kenneth Dale Childers, Jr. v. The State of Texas

Appellate case number:    01-12-00462-CR

Trial court case number: 18938

Trial court:              411th District Court of Polk County

        On January 4, 2013, appellant’s appointed counsel filed an Anders brief with this Court.
Appellant’s pro se response, if any, was due by February 4, 2013. On February 26, 2013, the
Court received a letter from appellant requesting an extension of time to file a brief because he
has sent a request to the trial court that he be appointed a new attorney. Appellant is not entitled
to the appointment of a new attorney at this time. See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). If appellant wishes to identify for the Court issues which the appellant
believes the Court should consider in deciding whether the case presents any meritorious issues,
appellant must prepare his own pro se response. See In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008). The Court grants appellant’s request for an extension to file a pro se
response. If appellant wishes to file a response to the Anders brief, the response must be
received by this Court by April 4, 2013.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: March 5, 2013